DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11, 15-17, 19-20, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and arguments, see pages 5 and 8 of the remarks filed 5/20/2022, the prior art fails to teach or render obvious a method for producing a porous coating on a substrate including the steps of providing a ShockWave Induced Spraying device comprising a tubular chamber with a generally uniform cross-sectional area having a spraying end and a gas inlet opposite the spraying end, and a gas supply fluidly connected to the gas inlet, where the gas supply contains a gas at a pressure higher than a pressure within the tubular chamber, and generating a pressure wave traveling along the tubular chamber from the gas inlet to the spraying end by opening and closing the controlling valve, the pressure wave accelerating the particulate material longitudinally within the tubular chamber towards the spraying end, wherein an amplitude and a frequency of the pressure wave, the preheat temperate, a feeding rate of the particulate material, and the particle size distribution of the particulate material are chosen to produce a coating on the substrate having a porosity of at least 10% as to the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713